Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3/17/21 has been entered. Claims 15-31 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/30/20.
Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive.
Applicant asserts the heat transfer tubes are not directly mounted to the flange. 
Examiner asserts that at least 13 and 15 are directly mounted and this is shown in Figure 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 22, 23, 25, 26, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4492093 to Schwarz (Schwarz).
Regarding claim 15, Schwarz teaches a heat exchanger apparatus to a tank (14, Figure 1), said heat exchanger apparatus comprising a flange (flange shown in Figures 1 and 2) and at least one heat 
Regarding claim 16, Schwarz teaches wherein transferring a heat transfer fluid through the heat transfer tube to heat the inside of said tank (Col. 2 lines 33-42 disclose transferring heat from 2 through piping to the tank of which the tubing (14 and 15 are intermediaries between the fluid in 2 and the tank therefore heat is transferred through 2, 14, and 15, and the tank).
Regarding claim 17, Schwarz teaches wherein the at least one heat transfer tube is configured to be in direct contact with material stored in the tank (shown in Figure 1).
Regarding claim 22, Schwarz teaches wherein the at least one heat transfer tube is formed integrally with the flange (shown in Figures 1 and 2).
Regarding claim 23, Schwarz teaches wherein the at least one heat transfer tube extends substantially perpendicularly from the flange (shown in Figures 1 and 2).
Regarding claim 25, Schwarz teaches wherein the through-hole is formed on a wall of said tank (shown in Figure 1).
Regarding claim 26, Schwarz teaches wherein the at least one heat transfer tube is configured to have a heating fluid circulating through the at least one heat transfer tube (flow of fluids shown in Figures 1 and 2).
Regarding claim 29, Schwarz teaches wherein the heat exchanger is attached to the outside surface of the tank flange when said tank is empty (for installation, removal, and/or shipping one would have to empty the tank).
Regarding claim 30, Schwarz teaches when the tank is filled, a heating unit is connected to the heat exchanger, and hot liquid is circulated thorugh the heat exchanger, pumped to the tank and returned to the heater (flowpath shown in Figure 1 with heating system 40).
Regarding claim 31, Schwarz teaches wherein the heating process is continued until the material stored in the tank is heated to a predetermined temperature (Col. 3 lines 21-33 and it is noted that this is a normal heating control process for a water heater).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Schwarz and CN202350316 to Liao (Liao).
Regarding claim 18, Schwarz is silent on wherein the at least one heat transfer tube comprises a substantially U-shaped tube, wherein a bend portion of the U-shaped tube is positioned away from the flange.
Liao teaches wherein the at least one heat transfer tube comprises a substantially U-shaped tube, wherein a bend portion of the U-shaped tube is positioned away from the flange (2, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schwarz with the teachings of Liao to provide at least one heat transfer tube comprises a substantially U-shaped tube, wherein a bend portion of the U-shaped tube is positioned away from the flange. Doing so would promote heat transfer by providing extra surface area and prevent hot spots in one side of the water tank which will allow the device to maintain temperature accurately.
Regarding claim 19, Schwarz is silent on wherein the single heat transfer tube being bent in a first u-shaped bend portion thus defining first and second portions, the first portion comprising a first one of the opposing ends, the second portion comprising a second one of the opposing ends, the first and second portions both being bent in a second u-shaped bend portion, the first u-shaped bend portion positioned proximal to the flange, the second u-shaped bend portion positioned distal to the flange.
Liao teaches the single heat transfer tube being bent in a first u-shaped bend portion thus defining first and second portions, the first portion comprising a first one of the opposing ends, the second portion comprising a second one of the opposing ends, the first and second portions both being bent in a second u-shaped bend portion, the first u-shaped bend portion positioned proximal to the 
Regarding claim 20, Schwarz is silent on wherein a single heat transfer tube bent in a plurality of U-shaped bend portions.
Liao teaches a single heat transfer tube bent in a plurality of U-shaped bend portions (2, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schwarz with the teachings of Liao to provide a single heat transfer tube bent in a plurality of U-shaped bend portions. Doing so would promote heat transfer by providing extra surface area and prevent hot spots in one side of the water tank which will allow the device to maintain temperature accurately.
Regarding claim 21, Schwarz is silent on wherein the single heat transfer tube being bent in a first U-shaped bend portion thus defining first and second portions, the first portion comprising a first one of the opposing ends, the second portion comprising a second one of the opposing ends, the first portion being bent in a second U-shaped bend portion and second portion being bent in a third U-shaped bend portion, the first U-shaped bend portion positioned proximal to the flange, the second and third U-shaped bend portions positioned distal to the flange. 
Liao teaches wherein the single heat transfer tube being bent in a first U-shaped bend portion thus defining first and second portions, the first portion comprising a first one of the opposing ends, the .

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of U.S. Patent 6612268 to Peteri (Peteri).
Regarding claim 24, Schwarz is silent on the flange comprises a bolt pattern designed to overlap with a bolt pattern formed on the tank flange so that the flange can be attached to the tank flange and at least one heat transfer tube directly mounted on a first surface of the flange.
Peteri teaches the flange comprises a bolt pattern designed to overlap with a bolt pattern formed on the tank flange so that the flange can be attached to the tank flange (bolts, 18 are used to attach heat exchanger flange, 8 to the tank, 1) and at least one heat transfer tube directly mounted on a first surface of the flange (tubes, 2000 and 2001 per annotated Figure 1, are attached directly to the first surface of the flange). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schwarz with the teachings of Peteri to provide the flange comprises a bolt pattern .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Peteri and U.S. Patent 5353653 to Watanabe et al. (Watanabe).
Regarding claim 31, Schwarz is silent on multiple heat exchangers and tanks being used in parallel or series. 
Watanabe teaches using multiple heat exchangers and tanks being used in parallel or series (9-1a, 9-2a, 9-3a, 12-1b, 12-2b, and 12-3b, Figure 26, as well as in Figure 28 with 9-a1 and 9-1b. Additionally, Col. 45 lines 19-32 describe the flow). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schwarz with the teachings of Watanabe to provide multiple heat exchangers and tanks in series or parallel. Doing so would allow the device to transfer the maximum amount of heat possible while using separate devices which reduce the chance of damage of a device because the devices operate in a smaller temperature range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/7/21